Citation Nr: 1732018	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  06-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for skin cancer.   

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an effective date prior to July 1, 2012, for the grant of nonservice-connected pension benefits.

5.  Whether the termination of nonservice-connected pension benefits as of August 1, 2016 was proper.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from July 1966 to March 1967 and on a period of subsequent non-federalized National Guard service, ending in April 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued in September 2012, June 2015, and July 2016 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2015, the Board remanded the Veteran's claim seeking an earlier effective date for the grant of his nonservice-connected pension benefits, instructing the RO to issue a statement of the case per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Thereafter, the Veteran perfected an appeal of this claim and requested to participate in a related Board hearing, and the Board again remanded the claim in March 2016 to afford him such a hearing.  In May 2016, the Veteran testified at a hearing regarding his earlier effective date claim, which was conducted by the undersigned Veterans Law Judge.  

In November 2015, the Veteran's prior representative, an attorney, moved to withdraw his representation on the basis that various factors made his representation impractical or otherwise unethical.  Indeed, the record includes prior correspondence of record in which the attorney reported his difficulty contacting the Veteran.  Assuming that this motion was made after Board certification of Veteran's earlier effective date claim (although no such official certification is of record), the Board finds that the attorney has demonstrated sufficient good cause for his withdrawal, and his motion is granted.  38 C.F.R. § 20.608(b)(2).  Moreover, during the Veteran's May 2016 Board hearing, the Veteran reported that his relationship with his attorney had ceased, and the undersigned encouraged the Veteran to seek new representation, including from a Veterans Service Organization, although it appears the Veteran has not yet done so.  As such, the Board finds that it is appropriate to address this appeal with the Veteran proceeding pro se.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

As set forth below, the Board is denying the Veteran's claim seeking an earlier effective date for the grant of his nonservice-connected pension benefits; all other claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

1.  There is no correspondence of record prior to July 1, 2012 reflecting the Veteran's request for nonservice-connected pension benefits.   

2.  A September 2005 application for benefits was solely one for compensation.


CONCLUSION OF LAW

The criteria for an effective date prior to July 1, 2012 for the award of nonservice-connected pension benefits have not been met.  38 U.S.C.A §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016); 38 C.F.R. § 3.151 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran asserts that he should be awarded an earlier effective date for the grant of his nonservice-connected pension benefits because if he had been informed of his eligibility for such benefits earlier, he would have sought them at that time.

At the outset of the Board's analysis, it is noted that the Veteran's nonservice-connected pension benefits have been terminated since he perfected his appeal effective date claim, as the RO concluded the pension benefits were erroneously awarded to the Veteran, as his service consists solely of ACDUTRA and non-federalized National Guard service; thus, the RO concluded that the Veteran did not have the requisite "active duty" service, as defined by regulation, to qualify him for nonservice-connected pension benefits.  The Veteran disagreed with the RO's termination of these benefits, and perfected an appeal challenging the propriety of that determination.  As the Veteran requested to participate in a Board hearing on this matter, and his requested hearing has not yet been scheduled, the Board is remanding the claim, as set forth below.  

The Board's decision regarding the Veteran's effective date claim does not address the substantive issue of the Veteran's entitlement to nonservice-connected pension benefits, but rather the procedural issue of whether a basis for awarding an earlier effective date for the initial grant of these benefits is of record.  Accordingly, the Board concludes that the Veteran's effective date challenge and termination challenge are not intertwined, allowing the Board to proceed with a decision of the Veteran's effective date appeal.  

As to the merits of the Veteran's effective date appeal, the Board notes that except as otherwise provided, the effective date of an evaluation and award of pension will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  (During the pendency of the appeal, VA has amended the procedures for filing claims to require submission on a standardized VA form, but these provisions do not apply to the Veteran's earlier filed claim.)

In this case, the RO's September 2012 decision on appeal administratively granted nonservice-connected pension benefits as of July 1, 2012, citing a June 13, 2012 claim for such benefits and indicating that his benefits would begin on the first date of the month following receipt of his claim.  However, a careful review of the record fails to reveal the June 13, 2012 claim cited by the RO, although there is correspondence from that timeframe requesting benefits generally.  There is no correspondence before July 1, 2012 in which the Veteran requested such pension benefits.  Indeed, the Veteran's initial formal compensation form, VA Form 21-526, received by VA on September 15, 2005, indicates that the Veteran's intent to seek compensation, but not pension, benefits.  (This fact is in keeping with the Veteran's testimony that he was unaware of his (presumed) eligibility for pension benefits until such benefits were granted.)   

Notably, a claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a) (2005).  However, a claim for compensation is not necessarily a claim for pension.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (holding that VA has discretion as to whether to treat a compensation claim as also being a pension claim or vice versa).

In this case, the Board finds that the September 2005 application for benefits was solely one for compensation and that VA properly treated it as such and as within its discretion to not treat it as one for pension.  First, the word "Compensation" was circled on the application and not "Pension" or even "Compensation and Pension."  This evidences an application for compensation benefits.  Next, none of the pension benefit information was provided; rather, it was indicated that a claimed disability was related to service, which reflects a compensation claim.  Lastly, VA did not proceed as if there was a pending pension claim that a reasonable person would believe was being processed.  In a notice letter dated later in September 2005, the RO informed the Veteran that they were working on his "application for service-connected compensation..."  This also indicates that a pension application was not filed.  Therefore, the Board concludes that the September 2005 application was one solely or compensation benefits.

As there is no correspondence of record prior to July 1, 2012 that reflects the Veteran's request for pension benefits, there is no basis upon which to award an earlier effective date.  Thus, the preponderance of the evidence is against his claim seeking an earlier effective date for the award of nonservice-connected pension benefits; there is no doubt to be resolved; and an effective date prior to July 1, 2012 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date prior to July 1, 2012 for the grant of nonservice-connected pension benefits is denied.  


REMAND

When perfecting his appeal of his claim seeking to reopen his previously-denied service connection claim for PTSD, the Veteran requested to participate in a related Board hearing, to be conducted at the RO via video-conference.  As the Veteran has not yet been afforded this requested hearing, this claim must be remanded to the RO for scheduling.  With regard to the Veteran's remaining claims on appeal, namely entitlement to service connection for skin cancer and tinnitus and his challenge to the propriety of the RO's termination of his pension benefits, while the Veteran did not specifically request or decline to participate in a Board hearing when perfecting these appeals, the Board finds that these claims should be remanded, as well, considering the likelihood (based on the Veteran's previous Board hearing testimonies) that he will wish to present testimony on all issues on appeal to the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran to participate in a Board hearing to be conducted at the RO via video-conference, and so inform the Veteran.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


